Filed: April 6, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
FRED MILLERand CINDY FINLAYSON,
	Petitioners,
	v.
HARDY MYERS,Attorney General,State of Oregon,
	Respondent,
	and
MAUREEN KIRK,BOB JENKS, GREGORY KAFOURY, and LLOYD MARBETT,
Intervenors.
(SC S47087)
	En Banc
	On petition to review ballot title.
	Argued and submitted March 16, 2000.
	John A. DiLorenzo, Jr., of Hagen, Dye, Hirschy & DiLorenzo, P.C., Portland, filed the
petition and argued the cause for petitioners.
	Brendan C. Dunn, Assistant Attorney General, Salem, filed the answering memorandum
and argued the cause for respondent.  With him on the brief were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.
	Linda K. Williams, Portland, filed the response for intervenor Kirk.
	Daniel W. Meek, Portland, filed the response and argued the cause for intervenors Jenks,
Kafoury, and Marbett.
	PER CURIAM
	Ballot title certified.  This decision shall become effective in accordance with ORAP
11.30(10).
	PER CURIAM
	This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioners are electors who timely submitted
written comments concerning the content of the draft ballot title
submitted to the Secretary of State and who therefore are
entitled to seek review of the ballot title certified by the
Attorney General.  See ORS 250.085(2) (setting that requirement).
	We have considered each of petitioners' arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none establishes that the Attorney General's
certified ballot title fails to comply substantially with the
standards for such ballot titles set out in ORS 250.035(2)(a) to
(d) (1997) (1).  See ORS 250.085(5) (setting out standard of
review).  Accordingly, we certify to the Secretary of State the
following ballot title:
AUTHORIZES RATES GIVING UTILITIES RETURN ON INVESTMENTS IN RETIRED PROPERTY
	RESULT OF "YES" VOTE: "Yes" vote authorizes rates
giving utilities return on undepreciated investments in
certain retired utility property.


		RESULT OF "NO" VOTE: "No" vote rejects authorizing
rates giving utilities return on undepreciated
investments in certain retired property.
		SUMMARY: Current law prohibits public-utility
rates derived from rate base that includes any property
not presently used for providing service; Public
Utility Commission may authorize rates that return to
utilities amounts representing undepreciated
investments in utility plants that have been retired
for specified reasons.  Measure authorizes Commission
to allow public and telecommunications utilities to set
rates at levels giving utilities return on their
undepreciated investments in property retired from
service (including Trojan) for specified reasons. 
Applies to property retired before, on, or after
effective date.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1. 	The 1999 Legislature amended ORS 250.035 in several
respects.  Or Laws 1999, ch 793, § 1.  However, section 3 of that
1999 enactment provides, in part:
		"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:


		"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people at the general election held on the first
Tuesday after the first Monday in November 2000[.]"

The present measure is one to which the 1999 act does not apply. 
We therefore apply the pertinent provisions of ORS 250.035
(1997).
Return to previous location.